Title: From Alexander Hamilton to George Washington, 27 March 1791
From: Hamilton, Alexander
To: Washington, George


[Philadelphia] March 27, 1791. “I have embraced the first moment of leisure to execute your wish, on the subject to which the enclosed notes are applicable. They are neither so accurate nor so full, as I should have been glad to make them; but they are all that my situation has permitted. Nothing new has occurred in my Department worth mentioning. I thought that the following extract of a letter from Mr. King might not be wholly uninteresting, and I therefore make it.… The clue to Mr. Taylors apprehensions seems to be a late murder of some friendly indians within the limits of this State; the particulars of which I take it for granted will be made known to you by the Secretary at War.”
